Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/17/2021 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 6-9, and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over JP-2010/280883 to Nishiguchi et al. in view of U.S. Patent Pub. No. 2012/0259269 to Gehringer et al.
As to claims 1, 4, and 7-8, Nishiguchi discloses a thermoplastic polyurethane comprising in polymerized form a polyisocyanate, an aliphatic polyester polyol comprising the reaction product of 1009.09 parts by weight of 1,4-butanediol, 1971.17 parts by weight of sebacic acid, and 852.10 parts by weight of adipic acid (0136-0144), and 1,4-butanediol as chain extender.
Nishiguchi does not expressly teach wherein the sebacic acid is at least partly obtained from a renewable raw material.

At the time of filing it would have been obvious to a person of ordinary skill in the art to substitute the sebacic acid used in Nishiguchi with the sebacic acid obtained from castor oil as taught in Geringer to provide polyester polyols that have minimal discoloration and more particularly influence the further reaction with polyisocyanates (0024).
As to claims 6 and 19-21, Nishiguchi in view of Gehringer disclose a thermoplastic polyurethane comprising in polymerized form a polyisocyanate, an aliphatic polyester polyol comprising the reaction product of 1009.09 parts by weight of 1,4-butanediol, 1971.17 parts by weight of sebacic acid and 852.10 parts by weight of adipic acid (0136-0144), and 1,4-butanediol as chain extender. Nishiguchi further teaches azelaic acid as a suitable dicarboxylic acid (0038) and 1,3-propane diol as the polyhydric alcohol. Nishiguchi in view of Gehringer teaches 1,3-propane diol from renewable raw materials is a preferred polyhydric alcohol (0044, Gehringer).  Accordingly, it would have been obvious to a person of ordinary skill in the art to substitute the adipic acid component used in Nishiguchi for azelaic acid with a reasonable expectation of success that the substitution would provide the polyurethane with the desired properties, such as tensile strength, elongation, and lack of bleed out.
As to claim 9, Nishiguchi teaches hexamethylene diisocyanate and isocyantomethyl cyclohexane as suitable polyisocyanates (Table 1, 0188).


Response to Arguments
Applicant's arguments filed 02/16/2021 have been fully considered but they are not persuasive. 
Applicants argued that there is no disclosure or suggestion of the alcohols and carboxylic acids of the aliphatic polyester polyol being only aliphatic in the disclosure of Nishiguchi.  This is not found persuasive because product example 6 in Nishiguchi teaches a sebacic acid polyester polyol D with a hydroxy number of 54.9 mgKOH/g that is prepared only from aliphatic reactants, namely, 852.10 parts of adipic acid, 1009.09 parts of 1,4-butanediol, and 1971.17 parts of sebacic acid (0136-0138).  Examples 4 and 15 of Nishguchi teach a TPU prepared from sebacic acid polyester polyol D.

	Lastly, applicants argue that the specification combination of starting materials results in advantageous properties of the materials.
When looking to showings of results in order to overcome a rejection, the following must be considered:
Results must be Unexpected:
	Unexpected properties must be more significant than expected properties to rebut a prima facie case of obviousness.  In re Nolan 193 USPQ 641 CCPA 1977.
	Obviousness does not require absolute predictability.  In re Miegel USPQ 716.
	Since unexpected results are by definition unpredictable, evidence presented in comparative showings must be clear and convincing.  In re Lohr 137 USPQ 548.
In re Chupp, 2 USPQ 2d 1437; In re March 175 USPQ; In re Battle, 24 USPQ 2d 1040.
Claims Must be Commensurate with Showings:
	Evidence of superiority must pertain to the full extent of the subject matter being claimed.  In re Ackerman, 170 USPQ 340; In re Chupp, 2 USPQ 2d 1437; In re Murch 175 USPQ 89: Ex Parte A, 17 USPQ 2d 1719; accordingly, it has been held that to overcome a reasonable case of prima facie obviousness a given claim must be commensurate in scope with any showing of unexpected results.  In re Greenfield, 197 USPQ 227.  Further, a limited showing of criticality is insufficient to support a broadly claimed range.  In re Lemin, 161 USPQ 288.  

Result Must Compare to Closest Prior Art:
	Where a definite comparative standard may be used, the comparison must relate to the prior art embodiment relied upon and not other prior art - Blanchard v. Ooms, 68 USPQ 314 - and must be with a disclosure identical (not similar) with that of said embodiment: In re Tatincloux, 108 USPQ 125.

In response, the examiner has considered applicant's examples, and the position is taken that they are insufficient for the following reasons.  The examples are not commensurate in scope with applicant’s claims in terms of reactant species or amounts.  It has been held that the claims must be commensurate in scope with any showing of unexpected results.  In re Greenfield, 197 USPQ 227.  It has further been held that a limited showing of criticality is insufficient to support a broadly claimed range.  In re Lemin, 161 USPQ 288.  Firstly, the showings are not commensurate in scope with the broad claims, which encompass hundreds of compounds, in particular with respect to the polyisocyanate component, while only one is used in the examples.  Claim 1 recites a genus of polyisocyanate and the claims are open to any amount of the polyisocyanate.  Also, the claims are open to any amount of polyester polyol and chain extender and the showings in the specification only use two amounts of each (~64% or ~57% of polyol and ~5.32% or 8.0% of chain extender).  Any showing based on “compositions” must be reasonable commensurate in scope with both the kind and amount of polyisocyanate in the claims.  Table 1 is clearly not reasonably commensurate in given that applicants' have demonstrated improved blooming time for precisely 1 species of polyisocyanate used in combination with the claimed polyester polyol and chain extender used only in two specific amounts.  Accordingly, it is not evident that the argued results hold for the full scope of the claims or that the argued improved blooming is necessarily possessed by the claimed composition.  

Applicants have failed to compare the closest prior art.  The difference between Nishiguchi and the claimed invention is the selection of sebacic acid at least partly obtained from a renewable raw material.  Nishiguchi teaches a polyester polyol prepared from two dicarboxylic acids (sebacic acid and adipic acid).  Applicants allege that the combination of two dicarboxylic acids result in the improved blooming.  Therefore, the TPU prepared in Nishiguchi 
Applicants’ have not persuasively demonstrated unexpected results for the combinations of their claims.  Comparisons have not been made with the prior art embodiment relied upon.  Applicants have not demonstrated their results to be unexpected and more than mere optimizations of the knowledge in the art or more significant than being secondary in nature.  Applicants’ have not demonstrated their showing to be commensurate in scope with the scope of combinations now claimed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450.  The examiner can normally be reached on M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL L LEONARD/Primary Examiner, Art Unit 1763